DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Claims 1 – 22 are entitled to a priority date of August 12, 2020.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 11 – 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 15 of copending Application No. 17400706 in view of Reznik et al. (US 2014/0224447). Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the comparative table below:

Claim 11 of Instant Application
Claim 1 of 17400706
A method comprising:

operating a steam plant, wherein operating the steam plant comprises driving a steam turbine system by a steam heated at least in part by stored thermal energy in a hot thermal storage medium (“HTS medium”) received from a pumped heat energy storage (“PHES”’) system, 

wherein the PHES system comprises a working fluid loop that circulates a working fluid through, in sequence, at least, a first compressor, a hot-side heat exchanger, a first turbine, and a cold-side heat exchanger; and

circulating the steam through a steam heat exchanger system (“SHX’’), wherein the SHX transfers heat from the HTS media to the steam,

wherein the HTS medium received heat at the PHES system in the hot-side heat exchanger.
A method comprising: 

operating a pumped heat energy storage (“PHES”) system in a charge mode to convert electrical energy into stored thermal energy in a hot thermal storage medium (“HTS medium”), wherein operating the PHES system in the charge mode comprises: circulating a working fluid through, in sequence, at least, a first compressor, a hot- side heat exchanger, a first turbine, and a cold-side heat exchanger, 

in the hot-side heat exchanger, transferring heat from the working fluid to the HTS medium; 

flowing a hot HTS medium from the PHES system to a thermal power plant; and 

receiving at the PHES system a warm HTS medium from the thermal power plant, wherein the hot HTS medium has discharged heat to the thermal power plant.


As seen above, the differences between the two are that Claim 11 of the instant application refers to a steam plant and a heat exchanger of that steam plant, while Claim 1 of the co-pending application refers to a thermal power plant. To one of ordinary skill in the art, a steam plant is a type of thermal power plant. Reznik (Figures 1, 2) teaches a PHES including a compressor (34), hot side heat exchanger (14), expander (35), and cold side heat exchanger (16) in a charging cycle. Reznik also teaches a discharging cycle that uses heat from the thermal stores of the charging cycle, with said discharging cycle (Figure 2) including a steam plant (40), wherein operating the steam plant comprises driving a steam turbine system (43) by a steam heated at least in part by stored thermal energy in a hot thermal storage medium (“HTS medium”) received from a pumped heat energy storage (“PHES”’) system (see heat being absorbed from thermal stores 12, 14), and circulating the steam through a steam heat exchanger system (“SHX’’) (thermal stores 12, 14), wherein the SHX transfers heat from the HTS media to the steam (Paragraphs 43 – 46). MPEP 2143A teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, the use of a steam plant would have been obvious as the thermal power plant to generate electric energy via steam turbine generators. 

Although no comparative table is shown for dependent claims 12 – 22, they are also rejected over the co-pending application in view Reznik as described above or other references relied on in the prior art rejections below. 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 – 22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 11 recite circulating a working fluid through, in sequence, at least, a first compressor, a hot-side heat exchanger, a first turbine, and a cold-side heat exchanger. It is unclear how to interpret the phrase “in sequence, at least”. If the phrase “at least” leaves open the possibility for additional components, such as a recuperator (400) as shown in Figure 2, then the listed components would not be “in sequence”. Art will be applied under the interpretation that the sequence may include additional elements as long as the four elements recited are in order relative to themselves.

Claim 3 recites the electric heater, which lacks antecedent basis due to Claim 3’s dependency on Claim 1 instead of Claim 2. Claim 3 will be examined as if it depended on Claim 2. 

All other claims are rejected by virtue of their dependence on one of Claims 1 or 11. 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 3, 6, 8, 10 – 15, 18, 20, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aga et al. (hereafter “Aga” – US 2016/0222830).

With regards to Claims 1 and 11:

Aga discloses a system and method (Figure 1) comprising:

a pumped heat energy storage (“PHES”) system (heat pump cycle 10) configured to accept electrical energy (Paragraph 33: from “one or more electrical sources 70, including at least one of solar power generating systems 72, wind power generating systems 74, grids 76, and the like”) and convert the accepted electrical energy into stored thermal energy, wherein the PHES system comprises a working fluid loop that circulates a working fluid through, in sequence, at least, a first compressor (compressor 18), a hot-side heat exchanger (heat exchanger 12), a first turbine (expander 15), and a cold-side heat exchanger (heat exchanger 14), wherein the PHES system is operable in a charge mode to convert at least a portion of the accepted electricity into at least a portion of the stored thermal energy in a hot thermal storage medium (“HTS medium’) (hot thermal storage system 30) by transferring heat from the working fluid to a warm HTS medium (in line 34), resulting in a hot HTS medium (Paragraph 30);

a steam plant (water steam cycle 20) comprising a steam turbine system (steam turbine 21) that drives a generator (Paragraph 34), wherein the steam turbine system is driven by a steam heated at least in part by the stored thermal energy in the hot HTS medium (at boiler 29, see Paragraphs 28 – 30); and

a steam heat exchanger system (“SHX’”’) (boiler 29) configured to accept stored thermal energy from the PHES system and transfer the accepted thermal energy to the steam for use in the steam turbine system (Paragraphs 28 – 30), wherein the SHX is further configured to transfer heat from the hot HTS media to the steam (Paragraphs 28 – 30).

With regards to Claims 2, 12, and 13:

Aga discloses an electric heater (electrical heater member 50), wherein the PHES system is operable to use at least a portion of the accepted electricity to heat the HTS medium with the electric heater (Paragraph 36: “excess electricity form the various electrical sources 70 is regulated via the power regulating member 60, partially, to drive the heat pump cycle 10 and partially to the electrical heater member 50”).

With regards to Claims 3, 14, and 15:

Aga discloses the PHES system is operable to use the at least a portion of the accepted electricity to heat the hot HTS medium with the electric heater (electrical heater member 50) above a temperature achievable by transferring heat from the working fluid to the warm HTS medium during the charge mode operation of the PHES system (Paragraphs 39 – 40: “However, as it is difficult and expensive to manufacture compressors and heat pumps which can operate at pressure 100-300 bars and at temperature above 300° C.-400° C., the heat pump cycle 10 is made to operate only until the limiting temperature that may be achieved using standard components of the heat pump cycle 10, i.e. up to a range of about 300° C.-400° C. Above this temperature, the first thermal fluid in the first thermal storage system (30) may be heated using the electrical heater member 50. Partial electrical energy is regulated via the power regulating member 60 to the electrical heater member 50 to be converted into thermal energy to be further stored in the warmer thermal storage system 30 to attain the maximum required temperature of the first thermal fluid, for example about 500° C. to 600° C”).

With regards to Claims 6 and 18:

Aga discloses the SHX comprises an evaporator (boiler 29), wherein the evaporator, using heat from the hot HTS media, heats condensate and/or the steam from the steam turbine system (Paragraphs 28 – 30).

With regards to Claims 8 and 20:

Aga discloses the hot HTS medium is stored in a hot HTS tank (hot tank 36). 

With regards to Claims 10 and 22:

Aga discloses the SHX transfers heat from the hot HTS media to the steam while the PHES system is not operating in a charge mode. (see paragraph 345, distinct charging and discharging times separate form one another, and Figures 3A and 3B depicting the active components during charging and discharging, respectively).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 7, 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Aga et al. (hereafter “Aga” – US 2016/0222830) in view of Rowe (US 4438630).

With regards to Claims 4, 5, 7, 16, 17, and 19:

Aga discloses that the turbine may be a -multi-stage turbine system (Paragraph 12).

Aga does not explicitly disclose a reheater, wherein the reheater, using heat from the hot HTS media, reheats the steam exiting a first stage of the steam turbine system, and wherein the now reheated steam is fed to a second stage of the steam turbine system; a preheater, wherein the preheater, using heat from the hot HTS media, heats condensate from the steam turbine system; or a superheater, wherein the superheater, using heat from the hot HTS media, heats the steam for the steam turbine system. Rowe (Figure 1) teaches a heat energy storage system (hot tank 216, cold tank 228), as well as a steam cycle (200). Rowe teaches that steam cycle including a reheater (reheater 220), wherein the reheater, using heat from the hot HTS media (from line 214)a, reheats the steam exiting a first stage of the steam turbine system (via lines 306 and 210), and wherein the now reheated steam is fed to a second stage of the steam turbine system (via line 208); a preheater (preheater 224), wherein the preheater, using heat from the hot HTS media (as seen in Figure 1), heats condensate (from line 212) from the steam turbine system; an evaporator (steam drum 222) wherein the evaporator, using heat from the hot HTS media (as seen in Figure 1), heats condensate and/or steam from the steam turbine system; and a superheater (superheater 218), wherein the superheater, using heat from the hot HTS media, heats the steam for the steam turbine system (see Figure 1). MPEP 2143A teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, reheaters, preheaters, and superheaters are all widely known components of steam turbine cycles. Using distinct heat exchangers for each process of reheating, preheating, and superheating allows for each heat exchanger to be tailored to a specific temperature range, and reduces thermal damage to the heat exchangers based on too wide of a temperature distribution across the heat exchanger. It would have been obvious to one of ordinary skill in the art to modify the system of Aga by adding a reheater, preheater, and superheater, in addition to the evaporator already present, in order to better heat the water/steam working fluid, and to yield the predictable benefits described above. 


Claims 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Aga et al. (hereafter “Aga” – US 2016/0222830) in view of Larochelle et al. (hereafter “Larochelle” – US 2018/0179914).

With regards to Claims 9 and 21:

Aga does not explicitly disclose the hot HTS medium from the PHES system to the thermal power plant comprises flowing the hot HTS medium from the PHES system to the thermal power plant while the PHES system is operating in the charge mode. Larochelle (Figures 2, 3) teaches PHES system including a compressor (1), hot side heat exchanger (2), expander (3), and cold side heat exchanger (4). Larochelle teaches that the system may be used to rejected thermal power (Paragraph 79) from its heat storage. More importantly, Larochelle teaches that in some implementations, the system cycles between charge and discharge modes (Paragraph 69), in which only charging or discharging is happening at any one time, and Larochelle goes on to teach that in other implementations, “charging (or some portion thereof) and discharging (or some portion thereof) can occur simultaneously. For example, a first portion of a hot side heat storage may be recharged while a second portion of the hot side heat storage together with a cold side heat storage are being discharged” (Paragraph 69). MPEP 2143A teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, it would have been obvious to one of ordinary skill in the art to modify Aga such that the PHES system is capable of both charging the HTS and discharging the HTS to the thermal power plant simultaneously in order to better meet grid demands in real time. This would allow for phases in which solely charging is occurring, solely discharging is occurring, or both charging and discharging are occurring simultaneously.


Additional References

Please see attached PTO-892 form for additional references which are made of record but not relied upon for the current grounds of rejection. 

Yang et al. (CN 106224040 and CN 106224041) – see Figure 1, heat pump cycle including compressor 2, hot side heat exchanger 3, expander 4, cold side heat exchanger 5, as well as Rankine cycle including heater 12, turbine 13, condenser 15, and pump 11, with the Rankine cycle being heated by a heat storage medium in hot tank 6.  


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Tuesday, May 17, 2022